Citation Nr: 0104213	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for a skin 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for a shell 
fragment wound scar of the right knee.  

4.  Entitlement to a compensable evaluation for a laceration 
scar of the scalp.  

5.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In May 1999, the Board denied an evaluation beyond 50 percent 
for PTSD, and remanded the TDIU issue to the RO for 
additional development.  While the case was in remand status, 
the RO denied increased evaluations for the first four issues 
listed on the first page of this decision.  It is noted by 
the Board that an increased rating for PTSD was denied in 
February 2000, and a notice of disagreement was received that 
same month.  A Statement of the Case on this disability was 
issued in June 2000.  Also in June 2000, the RO denied 
increased evaluations for a skin disability, a shell fragment 
wound scar of the right knee, and for a laceration scar of 
the scalp.  In July 2000, the veteran's substantive appeal 
was received on the PTSD issue.  In August 2000 a Statement 
of the Case was issued on the skin disability, a shell 
fragment wound scar of the right knee, and for a laceration 
scar of the scalp disabilities.  A substantive appeal on 
those issues was received in August 2000.  Thus these issues, 
along with the TDIU issue which was remanded by the Board, 
are properly before the Board.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  The veteran's PTSD is manifested by complaints of 
nightmares, flashbacks, night sweats and depression.  His GAF 
on most recent examination was 52.  

3.  The veteran's skin disability is manifested by complaints 
of recurrent bouts of scaliness, redness and itchiness in the 
groin and on the feet throughout the year.  The 
manifestations of his disability more nearly approximate the 
criteria for a 30 percent evaluation.  

4.  The veteran's laceration scar of the scalp is not shown 
to be ulcerated, tender, painful or functionally impairing.  

5.  The veteran's shell fragment wound scar of the right knee 
is manifested by no more than slight symptoms.   

6.  The veteran is being granted a 100 percent schedular 
rating for his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 C.F.R. §§ 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2000).  

2.  The criteria for a rating of 30 percent for a skin 
disability have been met.  38 U.S.C.A. § 1155 (West 1991) 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. 3.321, Part 4, Codes 7800, 
7806, 7819 (2000).  

3.  The criteria for a compensable evaluation for the 
service-connected laceration scar of the scalp have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991) Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.118 Diagnostic Code7800 (2000).  

4.  The schedular criteria for a compensable evaluation for a 
shell fragment wound scar of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

5.  The issue of entitlement to TDIU is moot.  Green v. West, 
11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99 (June 7, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) since all 
relevant development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  


PTSD

Service connection was granted for PTSD in October 1996, and 
a 10 percent evaluation was assigned. This was based 
primarily on a VA examination conducted in October 1996 which 
diagnosed PTSD and found a GAF of 70, indicating some mild 
symptoms, but generally functioning well.  VA treatment 
records from 1996 were also considered.  

On psychiatric examination by VA in October 1996, it was 
reported that the veteran had held odd jobs during and after 
quitting the senior year of high school.  He worked for a 
used car dealer for whom he had performed repairs and tune-
ups.  In service he had been a truck driver and courier.  
After service he again worked for used car dealers and in the 
printing trade for 4 1/2 years.  He had also worked for a 
company initially as a floor sweeper, and later became the 
plant manager.  When the business went under, he worked in a 
material converting plant, where he was the supervisor of the 
second shift.  He reported that he had had to quit work when 
he was accepted for treatment by the psychologist at PSU at 
the VA domiciliary.  The veteran reported that he was still 
moody, depressed, on edge, and nervous with poor sleep 
patterns.  His appetite had improved.  He was 6 feet tall and 
weighed 230 pounds, only eight pounds under the most he had 
ever weighed.  He retired at 11 PM, but got up several times 
during the night due to nightmares and sweats.  He described 
suicide ideation two weeks earlier when he was despairing due 
to lack of sleep.  He was attending daily group therapy and a 
one-on-one psychotherapy session.  He continued living in the 
Domiciliary Building attending a PSU program.  He had had his 
first psychiatric treatment in 1996 when he was in an alcohol 
rehabilitation program after he thought he was having a 
nervous breakdown.  The diagnoses were mild PTSD, and 
moderate alcohol dependence.  The veteran's Global Assessment 
of Functioning (GAF) score was 70.  

When the veteran was examined by VA in March 1997, he was 
actively involved in a variety of alcohol rehabilitation 
groups and trauma groups.  Regarding the trauma group, his 
issues were related to denial/numbing, anxiety, Vietnam 
related dreams and feelings related to traumatic experiences.  
The veteran was divorced, but had a close friend.  He 
described problems related to his isolation.  He had not 
taken any psychiatric medications for 2 to 3 months.  He was 
not employed.  He was active full-time in the PTSD program at 
the domiciliary and he attended AA meetings.  He hoped in the 
future to return to work, but currently found that his 
concentration was very poor and his anxiety was of an 
intensity that he did not feel he could complete employment 
testing at the time of the psychiatric examination.  He 
reported nightmares of Vietnam 5 to 6 times weekly, and 
multiple dreams each night.  He awoke from dreams turning on 
the fan to rid the room of the smell of burning flesh, and 
realized that he had disrupted his bedding in an apparent 
attempt to look for rats therein.  He went to the bathroom to 
dry off after thinking he had been in a monsoon.  He had 
startle reaction to balloon popping and he avoided Fourth of 
July events.  He also avoided movies and articles about 
combat.  

The examiner commented that the veteran presented with PTSD 
symptoms with depressive features.  The veteran was quite 
motivated and active in his treatment at the PSU at Zablocki 
VA Medical Center.  He was alert and oriented.   He described 
increased feelings of anxiety and edginess.  There was 
persistent sleep disturbance which had increased in the past 
year.  He also had had more frequent and more vivid 
nightmares about Vietnam.  He had marked difficulty with 
sleep, irritability, increased difficulty concentrating, 
watchfulness and vigilance, and increased startle response.  
There was no indication of current suicidal ideation or 
psychotic thought.  He had maintained sobriety and intended 
to continue it.  The diagnoses were PTSD with severe sleep 
disturbance and depressive symptoms, and alcohol abuse in 
remission.  The GAF score was 50.  

In August 1997, the RO increased the veteran's rating for 
PTSD to 50 percent.  
VA outpatient treatment reports for June and July 1998 
reflect that the veteran reported that his schoolwork was 
better than what he had expected, and that he had surprised 
himself in his abilities.  The veteran was planning his 
wedding.  He appeared to be putting himself in high-risk 
situations at times, but he appeared to be able to use the 
tools he had been taught to react positively and in a manner 
that helped him in those situations.  He continued to show 
support for others in his group sessions.  

On VA examination in July 1998, it was noted that the veteran 
had participated in the domiciliary-based PSU program for 18 
months, and that he had transitioned to independent living in 
October 1997.  He was living with his fiancée whom he planned 
to marry (subsequent outpatient records for 1998 reflect that 
the veteran was married).  He maintained regular contact with 
his parents and his two adult children.  He expressed 
pleasure that his relationship with his daughter had been 
improving, and he felt that he had better understanding of 
his isolated and depressed behavior during her childhood.  He 
reported that he still tended to shut down when his family 
asked questions about past trauma, but he had disclosed more 
information to his fiancée, particularly since she had 
witnessed him experiencing flashbacks and nightmares.  His 
current housing had caused increasing problems regarding PTSD 
because helicopters recently began flying over his house to 
land at a nearby airport.  He was considering selling his 
house and moving because the flights had interfered with his 
ability to maintain family contacts and complete his daytime 
appointments.  It was noted that he had recently participated 
in the after care program at the domiciliary; and that he 
engaged in individual psychotherapy every other week, 
attended a weekly group meeting, and participated in AA 
meetings, including running a recent AA group meeting at his 
school.  He was not taking psychotropic medications.  He had 
maintained sobriety for 26 months.  

The examination report further reflects that the veteran had 
not been employed since 1996.  He was in the process of 
changing careers in an attempt to minimize interpersonal 
interactions and avoid reminders of trauma.  He was currently 
taking one summer school class at a local technical college.  
He planned a full course schedule in the fall, although he 
had had difficulty maintaining a full course schedule the 
previous semester.  The veteran reported that difficulty in 
concentration and retention affected his school performance.  
The veteran required tutoring for his classes and at one 
point was engaging in school related work for 20 hours a day.  
He dropped classes to better manage his schedule and maintain 
good grades.  Ultimately, he received two B's and one C for 
the past semester.  He expressed disappointment with the 
grades because he had expended so much effort in the classes.  

The veteran described his mood as varying between depression, 
anger, anxiety, and frustration.  He was concerned that he 
might return to substance abuse if his stress level continued 
to increase, and how poor concentration and memory may impact 
upon his future success in school and employment.  He was 
looking forward to eventually finishing school and finding 
some sort of employment, but he was not sure that he would be 
able to work full-time, the way he hoped to work.  He denied 
suicidal or homicidal ideation.  Regarding his physical 
condition, he noted that the frequency of headaches he 
experienced increased when he was under stress.  

Objectively, the veteran appeared his reported age.  He was 
well groomed, cooperative and forthcoming.  There was no 
evidence of thought disorder, delusions, or hallucinations.  
Although he complained of difficulties with memory and 
concentration, he appeared to be a reliable historian.  He 
continued to meet criteria for a diagnosis of PTSD and 
continued to struggle with depression.  He was showing 
progress by attending school, was living independently, and 
had improved the quality of his relationships with others.  
It was likely that psychiatric symptoms would continue to 
interfere with school and employment, but he appeared to be 
doing a good job of coping with and working around symptoms.  
His plan to avoid other social contact and find ways to 
compensate for poor concentration and attention seemed to be 
enhancing his functioning at the present time.  There were 
diagnoses of PTSD with depressive features, and alcohol abuse 
in sustained full remission.  The GAF score was 50.  

In May 1999, the Board denied an increased evaluation for 
PTSD beyond 50 percent and remanded the remaining issue to 
the RO for development.  In February 2000, the RO denied an 
increased evaluation for PTSD and that decision was timely 
appealed and perfected by the veteran.  

The veteran was most recently examined by VA for disability 
evaluation in August 1999.  The veteran reported that the 
frequency of nightmares had increased up to 3 or 4 times each 
week.  He reported difficulty sleeping.  He stated that he 
had completed his work in the PSU program in October 1998 and 
currently lives with a woman he married in July 1998.  The 
veteran stated that his temper had worsened and that he was 
less tolerant.  He stated that he remained hypersensitive to 
noises and to being startled.  It was noted that the veteran 
reported last working in 1996 as a supervisor at a packaging 
plant.  He noted that he does projects around the house, 
chores and repairs, works on a car as a hobby and is working 
on a newly acquired computer.  

On examination, it was reported that the veteran was well 
developed, pleasant on approach, friendly, and described his 
concerns without difficulty.  His affect was pleasant and 
friendly and was reported to demonstrate a full range.  No 
delusional material was noted and there was no evidence of 
depression, anxiety, persecutory trends, hallucinations, 
schizophrenic trends, ideas of grandiosity, compulsions, 
obsessive thoughts, hypochondrial states or phobias.  There 
was no suicidal or homicidal ideation.  The veteran was alert 
and oriented in three spheres.  His memory was thought to be 
essentially free of deficit.  General knowledge and abstract 
thought demonstrated good responses.  His intelligence was 
noted to be average; his judgment and insight were felt to be 
good; and the veteran was felt to be reliable.  The diagnosis 
was, PTSD.  His GAF was 52.  The examiner found the veteran 
to be competent.  The examiner noted that the claims file had 
been reviewed and that although the veteran reported that 
things were worse since his last evaluation, actually it 
appeared that the veteran is doing rather well.  It was 
reported that he and his wife were starting a day care 
center, and that the veteran did seem rather comfortable in 
terms of his relationship to the interviewer and his 
description of his current situation.  It was also reported 
that at the conclusion of the visit, the veteran shook hands 
warmly and seemed quite friendly and relaxed.  

The Board notes that the Schedule for Rating Disabilities 
concerning psychiatric disability was revised in November 
1996.  Since this claim was initiated after that time, only 
the new criteria will be considered in this decision.  

Under the rating schedule, a 50 percent rating for PTSD is 
assigned under the Schedule for Rating Disabilities when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned under the Schedule when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned under the 
Schedule when there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.

Following a review of the evidence of record, the Board finds 
that the evidence supports a finding that an increased 
evaluation to 100 percent is warranted for the veteran's 
PTSD.  In this regard, the Board notes that the veteran 
reported an increase in nightmares.  He has not worked since 
1996.  

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has 
recognized as important, and the Court has defined the terms 
of the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). A 
GAF score between 31 and 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .). Id. A 
GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Ibid. (Emphasis added.) See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50). While his most recent GAF of 52 is indicative of no more 
than moderate symptoms, two prior GAF scores of 50 reflect 
severe symptoms.  The most recent clinical evidence shows 
that the veteran continues to complain of sleep problems and 
flashbacks.  A longitudinal review of the evidence reflects 
that the veteran's disability severely impairs the veteran's 
ability to obtain or retain employment.  The Board thus finds 
that a 100 percent rating is warranted.   


A Skin Disability

Historically, service connection has been granted for a skin 
disability, evaluated by the RO as 10 percent disabling under 
Diagnostic Code 7806 (eczema).   The rating schedule provides 
that, under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration, or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or a 
condition that is exceptionally repugnant. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  

The record shows that the veteran was granted service 
connection for a skin disability noted as tinea cruris, tinea 
corporis and tinea pedis in October 1970, and a 10 percent 
evaluation was assigned.  This was based primarily on a VA 
examination report in September 1970, which showed on the 
upper thighs and genitocrural area scaling and erythema with 
a markedly elevated erythematous perimeter.  This was also 
noted over the gluteal area.  There was fissuring and scaling 
in the interdigital toe web spaces and on the plantar area.  
The finding was, tinea cruris, tinea corporis over the 
gluteal area, and tinea pedis.  

The veteran was examined by VA in January 1998.  He 
complained of athlete's foot and a fungal infection of the 
groin.  Examination showed hyperpgimented scaly plaques in 
the inguinal folds of the groin and scaling and 
hyperkeratosis in a moccasin distribution on the feet.  KOH 
examinations on both areas failed to show any hyphal 
elements.  The diagnosis was, tinea pedis on clinical 
examination, and tinea cruris based on clinical examination.  

On VA examination in August 1999, the veteran reported using 
several topical creams, ointments and powders which have been 
only minimally effective.  He reported that he gets recurrent 
bouts of scaliness, redness and itchiness in his groin and on 
his feet throughout the year.  Examination showed a large 
amount of maceration and some fissuring in the first web 
space of the left foot.  There was also diffuse scale on the 
plantar surface of the bilateral feet.  All ten toes showed 
evidence of yellow discoloration and hyperkeratosis. It was 
noted that diffusely throughout the groin there was evidence 
of some maceration and erythema.  Some areas of 
lichenification and excoriation were reported.  It was stated 
that the involved area of the groin was not well defined and 
only minimal scale was noted.  There was no involvement of 
the body of the axilla.  A KOH examination showed no evidence 
of hyphae.  The diagnosis was, tenia pedis and tinea cruris, 
presumptively; these legions may now represent an infection 
with Corynebacterium and/or Candida.  It was stated that the 
fungal cultures would help delineate these.  

In an October 1999 addendum, it was stated that the veteran 
had an established diagnosis of dermatophytosis of the feet.  
It was reported that according to the claims file the 
veteran's condition was slightly worse than previously, but 
that the veteran's diagnosis should not impair his ability to 
work.  

The Board observes that the 10 percent evaluation currently 
in effect for the veteran's service-connected skin disability 
contemplates the presence of exfoliation, exudation or 
itching involving an exposed surface or extensive area.  In 
order to warrant an increased evaluation, there would need to 
be demonstrated the presence of constant exudation or 
itching, as well as extensive lesions, or marked 
disfigurement. 38 C.F.R. Part 4, Codes 7806 (2000).  The 
Board finds that the examination findings support the 
veteran's credible complaints of itching.  In addition, on 
recent VA examination, he has been found to have a large 
amount of maceration, as well as fissuring on the left foot 
with scaling on the plantar surfaces of the feet with 
yellowing and hyperkeratosis.  There was also a diffuse area 
of redness and maceration throughout the groin area with 
areas of lichenification and excoriation.  The Board finds 
that these findings along with the veteran's complaints of 
itching more nearly approximate the criteria for a 30 percent 
evaluation.  In addition, the examiner stated that according 
to the claims file the veteran's condition was slightly 
worse.  Thus the evidence as a whole supports the finding 
that an increase to 30 percent is warranted.  

A rating beyond 30 percent is not supported by the record.  
In this regard, there is no showing of ulceration, or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or a showing that the condition is 
exceptionally repugnant.    

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


Scar

The veteran's laceration scar of the scalp is as 
noncompensable under the provisions of Diagnostic Code 7800. 
A 10 percent evaluation may be assigned under Diagnostic Code 
7800 for the scars of a neck, face or head, which are 
moderate and disfiguring.  The veteran's scar of the scalp 
may also be assigned a 10 percent evaluation under the 
provisions of Diagnostic Code 7803 if the scar is fully 
nourished with repeated ulceration.  A 10 percent evaluation 
may also be assigned under Diagnostic Code 7804 if the scar 
is tender or painful on objective demonstration.  Under 
Diagnostic Code 7805, scars may be rated based on limitation 
of function of the affected part.   38 C.F.R. Part 4, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2000).  Where the 
requirements for a compensable evaluation are not met, a 
noncompensable evaluation must be assigned. 38 C.F.R. § 4.31.  

The veteran was granted service connection for laceration 
scar of the scalp in October 1970, and a noncompensable 
evaluation was assigned.  

On VA examination in January 1998, the veteran reported that 
he had not had any treatment for his scar of the scalp.  On 
examination, it was noted that the veteran had a 2.5 x 0.3 cm 
linear laceration scar on the central frontal scalp.  It was 
reported to be nontender with no evidence of ulceration or 
breakdown.  It was reported that there was no elevation or 
depression, and no inflammation edema or keloid formation.  
The scar was almost completely obscured by hair growth on the 
scalp.  The pertinent diagnosis was, linear laceration scar 
frontal scalp.  

The veteran was examined by VA in August 1999.  He reported 
that he was not bothered by his laceration scar of the scalp 
and that he could not remember exactly where the scar was.  
The examiner noted that on the left parietotemporal scalp 
there was a barely perceptible somewhat arcuate 2 cm 
superficial scar.  It was reported that there was no 
tenderness or adherence and that the scar was not elevated or 
depressed.  The examiner stated that there was no ulceration, 
breakdown or underlying tissue loss as well as no evidence of 
inflammation, edema or keloid formation.  It was reported 
that the color of the scar was the color of the surrounding 
skin, and that there was no disfigurement or limitation of 
the scar.  The diagnosis was, scar on the scalp, secondary to 
laceration 30 years ago; the patient is not disfigured and 
does not have any limitation of function as a result of this 
scar.  

In an October 1999 addendum, a VA examiner stated that the 
veteran's scar should not impair his ability to work.  

The medical evidence of record does not support a finding 
that a compensable evaluation is warranted.  The clinical 
findings on the most recent VA examination show that the scar 
is barely perceptible, and is neither painful, tender, or 
ulcerated.  There is no disfigurement and impairment of 
function.  Accordingly, the Board concludes that an increased 
evaluation for the veteran's laceration scar of the veteran's 
scalp is not in order.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


Shell Fragment Wound Scar of the Right Knee

The veteran seeks an increased (compensable) evaluation for a 
scar of the right knee.  On VA examination in September 1970, 
the examiner stated that the veteran had a small scar, 1/4 
inch in diameter located over the right knee laterally just 
below the knee over the head of the right fibula bone.  It 
was noted that this was well healed.  The diagnosis was, 
shell fragment wound of the right knee, slight.  On VA 
examination in January 1998, the veteran reported that he had 
not had any treatment for his scar of the right knee.  The 
right knee scar was not evaluated.  When the veteran was 
examined in August 1999, the examiner noted that there was no 
evidence of scarring on either knee and no evidence of any 
knee related deformities.  The examiner noted that there was 
no atrophy of any muscle group.  Strength was 5/5 in all 
muscle groups of the lower extremities.  

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.  None of the criteria warranting a compensable rating 
have been shown in the present case.  The evidence reflects 
no indication of any impaired function traceable to the right 
knee, as is necessary for any consideration of entitlement to 
a compensable rating in accordance with the provisions of 
Diagnostic Code 7805.  There is, in addition, no evidence 
reflecting that the scar is, as is required for an award of a 
compensable rating under Diagnostic Code 7804, objectively 
tender and painful.  Further, while under Diagnostic Code 
7803 a 10 percent rating is warranted for scarring which is 
characterized by repeated ulceration and is, in addition, 
superficial and poorly nourished, there is no evidence 
demonstrative of the same.  In view of the foregoing, then, 
the Board is of the opinion, in accordance with the above-
stated provisions of 38 C.F.R. § 4.31, that the veteran's 
present noncompensable rating for scars, residual of a shell 
fragment wound of the right knee, is wholly appropriate.  38 
C.F.R. § 4.31 and Part 4, Diagnostic Codes 7805, 7803-7804.  
Although there is no evidence of impairment from scarring, 
the Board is allowed to examine other disabling 
manifestations arising from this injury.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1999). 

Other Potentially Applicable Codes

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  The location of foreign bodies may establish the 
extent of the missile's penetration and associated damage.  
Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe. Separate 
evaluations are assigned for the various degrees of 
disability. 38 C.F.R. § 4.56 (2000).  As revised effective in 
July 3, 1997, the type of injury envisioned by the 
regulations as causing "slight" (insignificant) disability of 
muscles is a simple wound of muscle without debridement or 
infection. The history and complaint includes service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement. Objective findings of slight disability include 
minimum scar; no evidence of fascial defect or of atrophy or 
of impaired tonus; no impairment of function and no retained 
metallic fragments in muscle tissue. 38 C.F.R. §§ 4.50, 4.56 
(2000).  Under the revised regulation, disabilities 
classified as causing "moderate" disability of muscles 
includes a through and through or deep penetrating wound of 
short track by a single bullet or small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. History and 
complaint includes service department record or in service 
treatment for the wound; and consistent complaints of one or 
more of the cardinal symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement (in particular functions controlled by the injured 
muscles). The objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue; some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 38 C.F.R. § 4.56 (2000).  Under the 
revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements. Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups. There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment. 
38 C.F.R. § 4.56 (2000).  Essentially under the previous and 
amended criteria for Diagnostic Code 5311 for Muscle Group XI 
function; propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); flexion 
of knee (6) posterior and lateral crural muscles, and muscles 
of the calf: (1) Triceps surae (gastrocnemius and soleus); 
(2) tibialis posterior; (3) peroneus longus; (4) peroneus 
brevis; (5) flexor hallucis longus; (6) flexor digitorum 
longus; (7) popliteus; (8) plantaris. A maximum 30 percent 
evaluation is provided where there is severe muscle injury. 
For moderately severe muscle injury, a 20 percent evaluation 
is provided. For moderate muscle injury, a 10 percent 
evaluation is provided.  For slight muscle injury, a 
noncompensable evaluation is provided.  

A showing of moderate muscle impairment is not shown in the 
record.  At the most recent VA examination, there was no 
limitation of function involving the muscles of the right 
leg.  Following a review of the claims file and examination 
of the veteran, the Board finds that the currently assigned 
noncompensable evaluation is proper.  As to any muscle 
injury, there was no demonstrable nerve, tendon, bone or 
arterial disability.  The examiner noted that there was no 
atrophy, and muscle strength was 5/5+.  Moreover, the record 
does not demonstrate weakness, impairment of coordination, or 
loss of deep fascia or muscle substance on palpation due to 
any right knee problem. 

Under Diagnostic Code 5262, for impairment of tibia and 
fibula, a 10 percent evaluation is provided for slight knee 
or ankle disability.  A 20 percent evaluation is provided for 
moderate knee or ankle disability.  A 30 percent evaluation 
is provided for marked knee or ankle disability.  Under 
Diagnostic Code 5260 for limitation of flexion of the leg, a 
zero percent evaluation is provided where flexion is limited 
to 60 degrees.  For flexion limited to 45 degrees, a 10 
percent evaluation is provided.  For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided. Under Diagnostic Code 5261 for limitation of 
extension of the leg to 5 degrees, a zero percent evaluation 
is provided.  For extension limited to 10 degrees, a 10 
percent evaluation is provided.  For extension limited to 15 
degrees, a 20 percent evaluation is provided.  For extension 
limited to 20 degrees, a 30 percent evaluation is provided.  
For extension limited to 30 degrees, a 40 percent evaluation 
is provided.  For extension limited to 45 degrees, a maximum 
50 percent evaluation is provided.  It is also pointed out 
that for other impairment of the knee with recurrent 
subluxation or lateral instability, a 10 percent evaluation 
is provided where there is slight impairment.  For moderate 
impairment, a 20 percent evaluation is warranted. For severe 
impairment, a 30 percent evaluation is warranted. Diagnostic 
Code 5257.

The veteran has denied any subluxation or laxity of the left 
knee, and therefore, a compensable evaluation under D.C. 5257 
is not warranted.  His knee is not ankylosed (D.C. 5256), 
flexion is not limited to 45 degrees (D.C. 5260) and 
extension is not limited to 10 degrees (D.C. 5261).  There is 
no showing of mal or nonunion of the tibia and fibula (D.C. 
5262).  Thus, a compensable evaluation under the Diagnostic 
Codes pertaining to the knee is not warranted.   

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


TDIU

Under 38 C.F.R. § 4.16(a) (2000), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities. Since the veteran has now been 
granted a 100 percent schedular rating for PTSD, the veteran 
is not eligible for a total rating for compensation based 
upon individual unemployability.  Green v. West, 11 Vet. App. 
472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994) ("claim for [a total rating for compensation based 
upon individual unemployability] presupposes that the rating 
for the condition is less than 100%") and Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (100% schedular rating "means that 
a veteran is totally disabled")); VAOPGCPREC 6-99 (June 7, 
1999).  

The Board finds that the veteran is already receiving a 100 
percent schedular rating for PTSD.  Consequently, the Board 
concludes that the issue of entitlement to TDIU is moot.  
Green v. West, 11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99 
(June 7, 1999).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased evaluation for PTSD to 100 percent is granted 
subject to the laws and regulations governing the issuance of 
monetary awards.  

An increased evaluation for a skin disability to 30 percent 
is granted subject to the laws and regulations governing the 
issuance of monetary awards.   

An increased evaluation for a laceration scar of the scalp is 
denied.  

An increased evaluation for a shell fragment wound scar of 
the right knee is denied.  



The claim for TDIU is denied as moot.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

